Citation Nr: 1625752	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a fractured wrist.

2.  Entitlement to service connection for a fractured rib cage.

3.  Entitlement to service connection for lower back pain.

4.  Entitlement to service connection for upper back pain.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.

6.  Entitlement to service connection for chronic headaches.

7.  Entitlement to service connection for defective vision.

8.  Entitlement to service connection for chronic bronchitis.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for a left elbow disability.

11.  Entitlement to service connection for a right elbow disability.

12.  Entitlement to service connection for polycythemia.

13.  Entitlement to service connection for a right foot disability.

14.  Entitlement to service connection for a left foot disability.

15.  Entitlement to service connection for a right knee disability.

16.  Entitlement to service connection for a left knee disability.

17.  Entitlement to service connection for hypertension.

18.  Entitlement to service connection for chest pain.

19.  Entitlement to service connection for manic depression.

20.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

21.  Entitlement to service connection for emphysema.

22.  Entitlement to service connection for heart murmur.

23.  Entitlement to service connection for hysterectomy.

24.  Entitlement to service connection for bilateral leg cramps.

25.  Entitlement to service connection for anemia.

26.  Entitlement to an effective date earlier than March 13, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).

27.  Entitlement to an effective date earlier than March 13, 2008, for the award of a total disability rating based upon individual unemployability (TDIU).

28.  Entitlement to a higher initial rating for PTSD, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1988.
These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2007 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran appeared at a hearing before a Decision Review Officer in May 2011. 

The February 2013 rating decision granted service connection for PTSD and assigned a disability evaluation of 70 percent, effective March 23, 2008.  The decision also awarded a TDIU, effective March 23, 2008.  In August 2013, the Veteran filed a timely notice of disagreement (NOD) with respect to the effective dates for the award of entitlement to a TDIU and the award of service connection for PTSD, as well as the rating assigned to her service-connected PTSD.  Thus, those issues are currently before the Board and have been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

These issues as well as the claims of entitlement to service connection for a right knee disability, a left knee disability, headaches, bronchitis, a low back disability, an upper back disability, bilateral leg cramps, and manic depression, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew her appeal for service connection for defective vision via written correspondence received by VA in February 2011.    

2.  The Veteran withdrew her appeal for service connection for emphysema; COPD; chest pain; heart murmur; hypertension; hysterectomy; anemia; bilateral carpal tunnel syndrome; a left shoulder disability; a left elbow disability; a right elbow disability; fractured wrist; fractured rib cage; right and left foot disabilities; and polycythemia via written correspondence received by VA in May 2011.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for defective vision; emphysema; COPD; chest pain; heart murmur; hypertension; hysterectomy; anemia; bilateral carpal tunnel syndrome; a left shoulder disability; a left elbow disability; a right elbow disability; fractured wrist; fractured rib cage; right and left foot disabilities; and polycythemia are met.  38 U.S.C.A. § 7105 (West 2024); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

The Veteran withdrew her appeal for service connection for defective vision; emphysema; COPD; chest pain; heart murmur; hypertension; hysterectomy; anemia; bilateral carpal tunnel syndrome; a left shoulder disability; a left elbow disability; a right elbow disability; fractured wrist; fractured rib cage; right and left foot disabilities; and polycythemia via written statements received by VA in February 2011 and May 2011.  As a result, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  


ORDER

The claim of entitlement to service connection for defective vision is dismissed.

The claim of entitlement to service connection for emphysema is dismissed.

The claim of entitlement to service connection for COPD is dismissed.

The claim of entitlement to service connection for chest pain is dismissed.

The claim of entitlement to service connection for heart murmur is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.

The claim of entitlement to service connection for hysterectomy is dismissed.

The claim of entitlement to service connection for anemia is dismissed.

The claim of entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.

The claim of entitlement to service connection for a left shoulder disability is dismissed.

The claim of entitlement to service connection for a left elbow disability is dismissed.

The claim of entitlement to service connection for a right elbow disability is dismissed.

The claim of entitlement to service connection for fractured wrist is dismissed.

The claim of entitlement to service connection for fractured rib cage is dismissed.

The claim of entitlement to service connection for a right foot disability is dismissed.

The claim of entitlement to service connection for a left foot disability is dismissed.

The claim of entitlement to service connection for polycythemia is dismissed.


REMAND

On her October 2008 substantive appeal form, the Veteran elected to have an in-person hearing before a Veterans Law Judge sitting at the RO.  In May 2011, the Veteran participated in a hearing at the RO before a Decision Review Officer.  However, she has not yet been afforded a hearing before the Board.  

An August 2014 letter to the Veteran advised her that she was still on the waiting list for such a hearing.  In an August 2015 letter to the Veteran, the Board attempted to clarify whether she still desires to have such a hearing; however, the Veteran did not respond.  Thus, in February 2016, the Board contacted the Veteran's accredited representative and asked him if he could determine whether the Veteran desires to have another hearing.  

In a March 2016 letter, the Veteran's representative opted for an in-person hearing at VA Central Office in Washington, D.C; however, after conferring with the Veteran, the Veteran's representative advised in a June 2016 letter that the Veteran prefers to have a hearing via videoconference.  Remand is required in order to afford the Veteran her requested hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  

In addition, in February 2013, the Veteran submitted a timely NOD with respect to the rating assigned to her service-connected PTSD, as well as the effective dates of entitlement for PTSD and a TDIU.  The AOJ has must now issue a statement of the case (SOC) on these issues.  See 38 C.F.R. § 19.9(c) (2015); Manlincon, 12 Vet. App. at 238.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a videoconference hearing in accordance with the docket number of this appeal.

2.  Issue an SOC for the issues of entitlement to earlier effective dates for the award of a TDIU and service connection for PTSD, as well as the rating assigned to her service-connected PTSD.  If the Veteran perfects an appeal, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


